Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 07/08/2022 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden on the examiner, as there are overlapping features between each of the species, as shown by language in the specification that states “all of what has been said about the corresponding members, elements and components of the sole” of one embodiment applies to other embodiments of the sole “unless physically or technically ruled out”.  This is not found persuasive because while the searches may overlap, the search would be burdensome and longer because the Examiner would need to search for each distinct invention or variation. In the instant application, the “corresponding members, elements and components of the sole” that are shared between species do not appear to encompass the inventive concept of each species, and instead are referring to generic structure. Furthermore, the search is only part of the examination process. MPEP § 803 states that restrictions are not proper “if the search and examination of all claims in an application can be made without serious burden” (emphasis added). The examination of the application would be burdensome because the Examiner would be required to apply art and rejections to the additional claims directed towards each distinct and different species.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (species 4 and 6), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/08/2022.
Claim Objections
Claim 6 is objected to because of the following informalities: “the sole according to Claim 5” in Claim 6 should read “the sole according to Claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 6 recites “each of the low points is located in a region of the metatarsophalangeal joints.” As such, Applicant has positively recited and claimed a human body part, because a metatarsophalangeal joint of a wearer’s foot is actively being recited as being "located in" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite "each of the low points is configured to be located in a region of the metatarsophalangeal joints.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 19, 21, 24, 28-30, 34-36, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connell et al. (US 2018/0213886).
Regarding Claim 1, Connell et al. teaches a sole (14j) for a shoe (10j), the sole comprising: reinforcing members (256) extending in a front half of the sole (14j) (figs. 51 and 53B show the reinforcing members extending in the front half of the sole (14j)); wherein the reinforcing members (256) are configured to be independently deflected by forces acting on the sole during a gait cycle (paragraph [0272], “The tabs 256 are configured to act as flexures…  For example, the first notch 252 may be sized and positioned to minimize a stiffness of the second plate 238 within the forefoot region. Likewise, by providing the tabs 256, the second notch 254 allows the second end 244 of the second plate 238 to twist and/or bend within the mid-foot region 18,” wherein as the tabs are able to twist or bend, they can be independently deflected by forces, including those produced during the gait cycle).
	Regarding Claim 2, Connell et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Connell et al. further teaches wherein each of the reinforcing members (256) comprises a non-linear section (fig. 53B shows the reinforcing members being curved, therefore having a non-linear section).
Regarding Claim 3, Connell et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Connell et al. further teaches wherein the non-linear section comprises a section having a concave shape (fig. 53B shows the curved non-linear section being a concavely curved shape).
Regarding Claim 4, Connell et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Connell et al. further teaches wherein each of the reinforcing members (56) comprises a localized low point (see annotated Fig.) relative to a horizontal plane, and wherein each of the low points is located in the front half of the sole (Annotated fig. 53B shows the low point being in the front half of the sole).
Regarding Claim 19, Connell et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Connell et al. further teaches wherein the reinforcing members (256) comprise carbon fibers, a carbon fiber composite material, or a glass fiber composite material (paragraph [0276], “one or more of the plates 236, 238, 240 may be formed from a non-foamed polymer material or, alternatively, from a composite material containing fibers, such as carbon fibers,” wherein the plate 238 includes the reinforcing members (256) as shown in fig. 51).
Regarding Claim 21, Connell et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Connell et al. further teaches wherein the reinforcing members (256) extend substantially along a longitudinal direction of the sole (14j) (figs. 51 and 53B show the reinforcing members (256) extending longitudinally along the sole).
Regarding Claim 24, Connell et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Connell et al. further teaches a load distribution member (236) arranged in a back half of the sole (14j) (fig. 51 shows the load distribution member (236) arranged in the back half of the sole).
Regarding Claim 28, Connell et al. teaches all of the limitations of the sole of Claim 24, as discussed in the rejections above. Connell et al. further teaches wherein the reinforcing members (256) and the load distribution member (236) at least partially overlap (figs. 51 and 53B show the reinforcing members (256) and load distribution member (236) overlapping).
Regarding Claim 29, Connell et al. teaches all of the limitations of the sole of Claim 24, as discussed in the rejections above. Connell et al. further teaches wherein the reinforcing members (256) and the load distribution member (236) are independent elements (fig. 51 shows the reinforcing members (256) and the load distribution member (236) being independent elements).
Regarding Claim 30, Connell et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Connell et al. further teaches wherein the reinforcing members (236) are at least partially embedded within a midsole (36j) of the sole (14j) (figs. 51 and 53B how the reinforcing members (256) being embedded within the midsole (36j), wherein the midsole comprises a plastic foam material (paragraph [0267], “The midsole 36j may be formed from an energy absorbing material such as, for example, polymer foam,” wherein a polymer foam is considered a plastic foam).
Regarding Claim 34, Connell et al. teaches all of the limitations of the sole of Claim 30, as discussed in the rejections above. Connell et al. further teaches wherein the midsole comprises a lower midsole part (152j2, 154j2) and an upper midsole part (146, 152j1, 154j1), and wherein the reinforcing members (256) are positioned between the lower midsole part (152j2, 154j2) and the upper midsole part (146, 152j1, 154j1) (figs. 51 and 53B show the reinforcing members (256) disposed between the upper (146, 152j1, 154j1) and lower (152j2, 154j2) midsole parts).
Regarding Claim 35, Connell et al. teaches all of the limitations of the sole of Claim 34, as discussed in the rejections above. Connell et al. further teaches a load distribution member (236) arranged in a back half of the sole (14j) (figs. 51 and 53B show the load distribution member (236) disposed in the back half of the sole), wherein the reinforcing members (256) and the load distribution member (236) are separated by the upper midsole part (146, 152j1, 154j1) (Figs. 51 and 53 show the reinforcing members (256) and the load distribution member (236) being separated by the upper midsole part (146, 152j1, 154j1)) .
Regarding Claim 36, Sato et al. teaches all of the limitations of the sole of Claim 35, as discussed in the rejections above. Sato et al. further teaches wherein the load distribution member (236) is at least partially embedded within the upper midsole part (146, 152j1, 154j1) (fig. 53A, B shows the load distribution member (236) being embedded within the upper midsole part (146, 152j1, 154j1)).
Regarding Claim 40, Connell et al. a shoe (10j) comprising a sole according to claim 1 (fig. 50 and 51 show the sole (14j) of Claim 1 incorporated in shoe (10j)).

    PNG
    media_image1.png
    417
    845
    media_image1.png
    Greyscale

Claim(s) 1, 4, 6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2017/0035143).
Regarding Claim 1, Sato et al. teaches a sole (1) for a shoe, the sole comprising: reinforcing members (see annotated Fig.) extending in a front half of the sole (1) (fig. 5 shows the reinforcing members extending in the front half of the sole); wherein the reinforcing members are configured to be independently deflected by forces acting on the sole during a gait cycle (paragraph [0045] discloses “The rib 41 is provided in order for the lower plate 4 to be less flexible,” wherein the ribs are placed on each of the reinforcing members which are therein flexible, and fig. 5 shows the reinforcing members being independent from one another, therefore capable of being independently deflected, therein the reinforcing members can be independently deflected by forces including those acting on the sole during a gait cycle).
Regarding Claim 4, Sato et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Sato et al. further teaches wherein each of the reinforcing members (see annotated Fig.) comprises a localized low point (see annotated Fig.) relative to a horizontal plane, and wherein each of the low points is located in the front half of the sole (annotated fig. 2 shows the low points being located in the front half of the shoe sole).
Regarding Claim 6, Sato et al. teaches all of the limitations of the sole of Claim 4, as discussed in the rejections above. Sato et al. further teaches wherein each of the low points (see annotated Fig.) is located in a region of the metatarsophalangeal joints (annotated fig. 2 shows the low points located in the forefoot region, and more specifically in the region of the metatarsophalangeal joints).
Regarding Claim 15, Sato et al. teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Sato et al. further teaches wherein a diameter of the reinforcing members (see annotated Fig.) varies (annotated fig. 5 shows the reinforcing members having varying diameters that taper at each end of the reinforcing member). 

    PNG
    media_image2.png
    721
    552
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    369
    767
    media_image3.png
    Greyscale

Claim(s) 1, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 6968637).
Regarding Claim 1, Johnson teaches a sole (120) for a shoe (100), the sole comprising: reinforcing members (220) extending in a front half of the sole (fig. 5 shows the reinforcing members (220) extending in a front half of the sole); wherein the reinforcing members (220) are configured to be independently deflected by forces acting on the sole during a gait cycle (fig. 3 shows the reinforcing members (220) being independent from one another, therefore capable of being independently deflected, therein the reinforcing members can be independently deflected by forces including those acting on the sole during a gait cycle).
Regarding Claim 12, Johnson teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Johnson further teaches wherein the reinforcing members (220) are rod-shaped or tube-shaped members (col. 4 ll. 49-53, “stability members 220 have a generally rectangular cross-sectional shape. Other cross-sectional shapes are also intended to fall within the scope of the present invention, including round, elliptical, or triangular cross-sectional shapes, for example,” wherein when the reinforcing members (220) have a round cross sectional shape, they are rod shaped).
	Regarding Claim 16, Johnson teaches all of the limitations of the sole of Claim 1, as discussed in the rejections above. Johnson further teaches wherein there are five reinforcing members (220a-e), each corresponding to a respective metatarsal bone (fig. 8 shows the five reinforcing members (220a-e) each corresponding to a metatarsal bone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US 2018/0213886).
Regarding Claim 7, Connell et al. teaches all of the limitations of the sole of Claim 4, as discussed in the rejections above. 
Connell et al. does not explicitly teach wherein each of the low points is located at a distance of at least 5 mm beneath a plane that is tangential to an upper side of a structure formed by the reinforcing members. However, Connell et al. shows the low points beneath a plane that is tangential to an upper side of the reinforcing members (see annotated fig. 53B). Further, it should be noted that the distance from the low points to the upper plane is a result effective variable. The distance must be low enough to fit the natural curve of the wearer foot, and high enough to provide support to the wearer when in use. It would have been obvious to one having ordinary skill in the art at the time the invention was made to create the invention of the prior art such that each of the low points is located at a distance of at least 5 mm beneath a plane that is tangential to an upper side of a structure formed by the reinforcing members since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In the present invention, one would have been motivated to optimize the comfort and support of the sole structure. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edy et al. (US 2009/0056166) teaches an article of footwear having five reinforcing members extend along the sole, each reinforcing member configured to individually deflect in response to forces placed upon the sole. Comparetto (US 5311680) teaches an article of footwear having five reinforcing members, the reinforcing members capable on individually flexing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732